Citation Nr: 1722327	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  10-25 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a double hernia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to August 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction of the Veteran's claim currently resides with the RO in Montgomery, Alabama.

In June 2010, the Veteran filed a substantive appeal (VA Form 9) in which he requested a Board hearing before a Veterans Law Judge sitting at the RO.  In September 2011, he requested a local hearing before a Decision Review Officer (DRO) at the RO instead of a Board hearing.  As such, his request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2016).  In August 2013, a hearing was held before a DRO at the RO in Montgomery, Alabama.  A transcript of the hearing is associated with the record.

In March 2014 and August 2015, the Board remanded the case for further development and it now returns to the Board for further appellate review.

A review of the record reveals that additional documents were added to the record after the issuance of the February 2017 supplemental statement of the case, to include VA treatment records. However, as the Veteran's claim is being remanded, the Agency of Original Jurisdiction (AOJ) will have an opportunity to review the newly received evidence such that no prejudice results to him in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran claims that he is entitled to service connection for a double hernia.  Specifically, he maintains that he sustained a double hernia from lifting heavy pots and pans while working as a food service attendant at the Barksdale Air Force Base in Louisiana.  He further avers that he underwent surgery for the double hernia at the base hospital, after which he was placed on light duty until his separation from service. Outside of the statements made by the Veteran and others known to him, there is no formal documentation of his claimed double hernia operation in service.

In March 2014, the Board remanded the Veteran's appeal to obtain various outstanding VA treatment records and service treatment, clinical, and personnel records.  With respect to service records, the March 2014 remand directed the AOJ to obtain, inter alia, the Veteran's clinical records of treatment and hospitalization at the base hospital of the Barksdale Air Force Base in Louisiana, and service treatment records (including Surgeon General's Office and sick morning records) from October 1954 to August 1955 and from May 1956 to June 1956. In regard to VA treatment records, such remand directed the AOJ to secure various VA treatment records, including from the Birmingham VA Medical Center from September 1956 to September 1999, and the Bessemer VA Clinic from September 1957 forward.  

Thereafter, in its August 2015 remand, the Board found that the development requested in the March 2014 remand was incomplete and, thus, the claim was remanded again. In this regard, the Board found that the AOJ did not request the appropriate date ranges for the Veteran's in-service records and that some of the prior requests made by the AOJ, had not been completed as evidenced by the record at the time. Therefore, the Board requested the AOJ to: 

* Submit a Personal Information Exchange System (PIES) C01-V request for inpatient clinical records for a double hernia dating from December 1, 1954 to December 31, 1954 and February 1, 1955 to August 31, 1955, the date ranges missing from the original July 2014 PIES C01-V request.  
* Submit another request to the Barksdale Air Force Base for clinical or treatment records related to the Veteran's alleged double hernia, as the request made in April 2014 requested records regarding his knees and back.
* Associate with the claims file all records resulting from the December 2014 PIES M05-V request, including the response from the appropriate source to such request.
* Submit another PIES M05-V request for service treatment records (including Surgeon General's Office and sick morning records) dating from October 1, 1954 to December 31, 1954 and from April 1, 1955 to June 30, 1955, the date ranges missing from the original December 2014 PIES M05-V request.

Additionally, the Board found that, while records dated from March 1998 (and laboratory results dated from May 1989) onward were obtained from the Birmingham VA Medical Center and the Bessemer VA Clinic, which appeared to fall under the umbrella of the Birmingham VA Medical Center, there was no response from such facility indicating whether records dated prior to March 1998 were unavailable. Thus, the AOJ was directed to obtain relevant VA treatment records concerning treatment of the Veteran's double hernia from the Birmingham and Bessemer VA facilities from September 1956 until March 1998, and September 1957 onward, respectively.

Pursuant to the August 2015 remand, in October 2015, the AOJ submitted a PIES C01-V request for inpatient clinical records for a double hernia dating from December 1, 1954 to December 31, 1954, and February 1, 1955 to August 31, 1955. In response to such request, the AOJ was informed that such records could not be found.  In October 2015, the AOJ also associated with the record the responses from its December 2014 PIES M05-V request. Specifically, the AOJ was informed that there were no medical records (including Surgeon General's Office and sick morning records) pertaining to the Veteran's claimed hernia for the time periods of, January 1, 1955 to March 30, 1955, July 1, 1955 to September 30, 1955, and May 1, 1956 to July 30, 1956. Moreover, a December 2016 Report of General Information revealed that the Birmingham VA facility did not have records on the Veteran for the time period of January 1956 to 1991, and that all records from 1992 onward were mailed. Thereafter, such records were received and associated with the file. 

However, while the Board finds that the AOJ complied with its directives to submit a PIES C01-V request for inpatient clinical records for a double hernia dating from December 1, 1954 to December 31, 1954, and February 1, 1955 to August 31, 1955; to associate with the claims file all records resulting from the December 2014 PIES M05-V request; and to attempt to obtain relevant VA treatment records concerning treatment of the Veteran's double hernia from the Birmingham and Bessemer VA facilities from September 1956 until March 1998, and September 1957 onward, another remand is warranted to ensure full compliance with the August 2015 remand. Specifically, the AOJ still has not submitted a PIES M05-V request for service treatment records (including Surgeon General's Office and sick morning records) dating from October 1, 1954 to December 31, 1954 and from April 1, 1955 to June 30, 1955, as directed in the prior remands. The AOJ has also not submitted a request to the Barksdale Air Force Base for clinical or treatment records related to the Veteran's alleged double hernia. Therefore, a remand is necessary to address such directives. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the following service records: (a) the Veteran's clinical records of his treatment and hospitalization at the base hospital of the Barksdale Air Force Base in Louisiana, and (b) service treatment records (including Surgeon General's Office and sick morning records) from October 1954 to August 1955 and from May 1956 and June 1956, from any appropriate source.

In doing so, please perform the following development:

(a) Submit a request to the Barksdale Air Force Base for clinical or treatment records related to the Veteran's alleged double hernia dating from October 1954 to August 1956.

(b) Submit a PIES M05-V request for service medical records (including Surgeon General's Office and sick morning records) dating from October 1, 1954 to December 31, 1954 and from April 1, 1955 to June 30, 1955.

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include the evidence associated with the record since the issuance of the February 2017 supplemental statement of the case. If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


